BGC Partners, Inc. v Avison Young (Can.), Inc. (2021 NY Slip Op 01500)





BGC Partners, Inc. v Avison Young (Can.), Inc.


2021 NY Slip Op 01500


Decided on March 16, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 16, 2021

Before: Renwick, J.P., Kapnick, Oing, Moulton, JJ. 


Index No. 652669/12 Appeal No. 13349 Case No. 2020-01698 

[*1]BGC Partners, Inc., et al., Plaintiffs-Appellants-Respondents,
vAvison Young (Canada), Inc., et al., Defendants-Respondents-Appellants.


BCG Partners, Inc., New York (Emily L. Milligan of counsel), for appellants-respondents.
Steptoe & Johnson LLP, New York (Nathaniel Kritzer of counsel), for respondents-appellants.

Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered on or about January 3, 2020, which denied plaintiffs' motion for leave to file a second amended complaint but found that our prior dismissal of the claims for theft of trade secrets and aiding and abetting breach of the duty of fidelity in the amended complaint (160 AD3d 407 [2018]) was without prejudice, unanimously modified, on the law, to direct the court to enter judgment dismissing this action with prejudice, and otherwise affirmed, without costs.
We affirm the denial of plaintiffs' motion for leave to file a second amended complaint. By the time plaintiffs moved for leave to amend, we had already dismissed all the remaining claims in the amended complaint, and directed the court to enter judgment accordingly; "hence, there was no complaint left before the court to amend" (Tanner v Stack, 176 AD3d 429 [1st Dept 2019] [internal quotation marks omitted]).
In light of the above disposition, the parties' remaining arguments are academic.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 16, 2021